Title: To James Madison from Benjamin W. Crowninshield, 31 January 1815 (Abstract)
From: Crowninshield, Benjamin W.
To: Madison, James


        § From Benjamin W. Crowninshield. 31 January 1815, Navy Department. “I have the honour to submit, for your approbation & correction, a system of Regulations for the Flotilla Service of the U S.
        “It is desirable that the Flotilla Command should be decided in order to avoid the collision which may arise between the officers of the Navy & the Captains in the Flotilla Service.”
      